                   3:18-cv-03077-SEM-TSH # 63   Page 1 of 9
                                                                                  E-FILED
                                                      Tuesday, 16 March, 2021 12:09:57 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
      CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

DANIEL R. LOZIER, II,              )
                                   )
           Plaintiff,              )
                                   )
     v.                            )     Case No. 18-cv-3077
                                   )
QUINCY UNIVERSITY                  )
CORPORATION, and                   )
BRIAN HOLZGRAFE,                   )
                                   )
           Defendants.             )
                                   )
BRIAN HOLZGRAFE,                   )
                                   )
           Counter Plaintiff       )
                                   )
     v.                            )
                                   )
DANIEL R. LOZIER, II               )
                                   )
           Counter Defendant       )
                                   )

                                 OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

     This matter comes before the Court on third party Cynthia Lozier

a/k/a Cindy Lozier’s (Cindy Lozier) Motion to Intervene to Modify Protective

Order (d/e 61) (Motion). Cindy Lozier is Daniel Lozier’s mother. For the

reasons set forth below, the Motion is ALLOWED.




                                Page 1 of 9
                   3:18-cv-03077-SEM-TSH # 63    Page 2 of 9




                               BACKGROUND

      Plaintiff Daniel Lozier alleges claims against Defendants Quincy

University Corporation (Quincy University) and Brian Holzgrafe under Title

IX of the Education Amendments of 1972, 20 U.S.C. § 1681. Daniel Lozier

alleges that he was a freshman at Quincy University and a scholarship

athlete on the Quincy University tennis team. Holzgrafe was the coach.

He alleges that persons other that Plaintiff made allegations that Holzgrafe

had inappropriate sexual relations with a woman student on the women’s

tennis team. Quincy University conducted an investigation and

investigators interviewed Daniel Lozier during the course of the

investigation. Daniel Lozier told the investigators what he knew.

Thereafter, Holzgrafe verbally attacked Daniel Lozier for cooperating with

the investigation and kicked Daniel Lozier off the tennis team. Daniel

Lozier alleges that he was ultimately kicked off campus in retaliation for his

cooperation with Quincy University’s sexual harassment investigation.

      Daniel Lozier alleges claims under Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681, for retaliation and a hostile

educational environment and state law claims for intentional infliction of

emotional distress; negligent infliction of emotional distress; breach of

contract; estoppel and detrimental reliance; defamation; invasion of privacy

                                 Page 2 of 9
                         3:18-cv-03077-SEM-TSH # 63              Page 3 of 9




claims of public disclosure of private facts, false light, and intrusion upon

seclusion; negligent supervision; and negligent retention. See Complaint

(d/e 1). The District Court dismissed the claims against Quincy University

and Holzgrafe for negligent infliction of emotional distress and invasion of

privacy by intrusion upon seclusion. See Opinion entered January 31,

2020 (d/e 31), at 39-40.1

        On April 10, 2020, this Court entered the parties’ Stipulated

Protective Order (d/e 38) (Protective Order). The Protective Order limited

the disclosure of confidential materials produced in discovery. Discovery

materials designated as “Confidential” by one party (Confidential

Information) may only be disclosed to certain persons and only for certain

purposes related to this matter, as authorized under the Protective Order.

        On May 3, 2020, Holzgrafe sought leave of Court to file a

counterclaim (Counterclaim) against Daniel Lozier and a third-party

complaint against Cindy Lozier for defamation and false light invasion of

privacy. Defendant Brian Holzgrafe’s Motion for Leave to File

Counterclaims against Plaintiff and to File Third-Party Complaint Against

Cindy Lozier (d/e 45). Holzgrafe alleges that Daniel Lozier intentionally




1
 The District Court also dismissed all claims against other named individual defendants. Opinion entered
July 31, 2020 (d/e 31), at 39.
                                            Page 3 of 9
                   3:18-cv-03077-SEM-TSH # 63     Page 4 of 9




made false statements that Holzgrafe had a history of sexual misconduct

with women tennis players, had sexual relations with a woman student on

the Quincy University woman’s tennis team, and made inappropriate

advances to another woman player who left the program because of

Holzgrafe’s conduct. Daniel Lozier allegedly made these false statements

to several people including his mother Cindy Lozier. Holzgrafe alleges that

Cindy Lozier intentionally repeated those false statements to parents of

Quincy University student tennis players and other tennis players, and

Cindy Lozier stated to those individuals that Holzgrafe would be out as

Head Tennis Coach within two weeks. Defendant Brian Holzgrafe’s Motion

for Leave to File Counterclaims Against Plaintiff and to File Third-Party

Complaint Against Cindy Lozier (d/e 45) (Motion for Leave), Exhibit A,

Proposed Counterclaim, and Exhibit B, Proposed Third-Party Complaint.

The District Court allowed Holzgrafe’s motion to file the Counterclaim but

denied the request to file a third-party complaint against Cindy Lozier. The

Court determined that Holzgrafe’s claims against Cindy Lozier were not

proper third-party claims allowed under Federal Rule of Civil Procedure 14.

Opinion entered June 27, 2020 (d/e 52) (Opinion 52), at 10-12.

      On November 3, 2020, Holzgrafe filed an action in Adams County,

Illinois, Circuit Court against Cindy Lozier for defamation and false light

                                 Page 4 of 9
                          3:18-cv-03077-SEM-TSH # 63               Page 5 of 9




invasion of privacy. Defendant/Counter-Plaintiff Brian Holzgrafe’s

Response in Opposition to Cindy Lozier’s Motion to Intervene to Modify

Protective Order (d/e 62) (Response), Exhibit A, Docket Sheet for

Holzgrafe v. Lozier, Adams Co. Cir. Ct. Case No. 2020 L 59 (State Court

Action).2 The State Court Action complaint alleged the same claims

against Cindy Lozier that Holzgrafe alleged in his proposed third-party

complaint against Cindy Lozier. See Motion for Leave, Exhibit B, Proposed

Third Party Complaint; Motion, attached State Court Action Complaint.

        On November 23, 2020, Daniel Lozier’s counsel in this action

informed Holzgrafe’s counsel that Cindy Lozier retained counsel for the

State Court Action. Daniel Lozier’s counsel inquired whether there was any

objection to providing Cindy Lozier’s counsel with a copy of the discovery

materials in this case. On December 15, 2020, Holzgrafe’s counsel asked

Cindy Lozier’s counsel whether Cindy Lozier would execute a waiver of

service in the State Court Action. Cindy Lozier refused to waive service.

Because Cindy Lozier refused to waive service, Holzgrafe objected to

providing discovery materials subject to the Protective Order to Cindy

Lozier or her attorney. Motion, Exhibit B, Email dated December 15, 2020.


2
 The District Court commented in Opinion 52 that Holzgrafe could have sought to join Cindy Lozier as a
co-defendant in the Counterclaim if Holzgrafe could have established that joinder was appropriate.
Opinion 52, at 11-12 (citing Fed. R. Civ. P. 13(h), 19, and 20). Holzgrafe decided to file the State Court
Action rather than seek to join Cindy Lozier as a defendant in the Counterclaim.
                                             Page 5 of 9
                  3:18-cv-03077-SEM-TSH # 63    Page 6 of 9




     On or about January 20, 2021, Holzgrafe served Cindy Lozier in

Florida in the State Court Action. Response, at 4. Holzgrafe incurred $195

in costs to serve Cindy Lozier. Holzgrafe offered to agree to grant Cindy

Lozier access to discovery materials in this case if Cindy Lozier reimbursed

Holzgrafe the $195 in service costs. Cindy Lozier refused and filed this

Motion. See Motion, at 1-3, and Exhibit B, Emails dated February 11,

2021; Response, at 3-5, and Exhibit D, Emails Between Counsel for

Holzgrafe and Cindy Lozier.

     Cindy Lozier also has asked for an extension of time in the State

Court Action to respond to the complaint in that action so that she can

review the discovery materials in this case before filing her response.

Cindy Lozier indicated that she planned to raise jurisdictional defenses and

other defenses to the State Court Action. Response, Exhibit B, State Court

Action Motion for Extension of Time to File an Answer or Other Responsive

Pleading (Motion for Extension of Time).

                                 ANALYSIS

     This Court may permit a party to intervene who has a claim or

defense that shares with this case a common question of law or fact. Fed.

R. Civ. P. 24(b)(1)(B). Whether to allow permissive intervention is within

the Court’s discretion. Planned Parenthood of Wisconsin, Inc. v. Kaul, 942

                                Page 6 of 9
                         3:18-cv-03077-SEM-TSH # 63               Page 7 of 9




F.3d 793, 803 (7th Cir. 2019). This Court must consider whether the

intervention will unduly delay or prejudice the adjudication of the original

parties’ rights. Fed. R. Civ. P. 24(b)(3). The Rule “otherwise does not

cabin the district court’s discretion.” Kaul, 942 F.3d at 803. The scope of

the Court’s discretion to allow permissive joinder is broad enough to allow

intervention to seek modification of a protective order See Bond v. Utreras,

585 F.3d 1061, 1070 (7th Cir. 2009).3

        Holzgrafe’s claims against Cindy Lozier and Daniel Lozier share

common questions of law and fact. Both claims are based on Illinois law of

defamation and invasion of privacy. Both claims concern what Daniel

Lozier allegedly stated about Holzgrafe and what Cindy Lozier repeated.

Cindy Lozier’s repetition of Daniel Lozier’s statements forms the basis of

Holzgrafe’s claim in the State Court Action and is part of the damages in

the Counterclaim.

        Allowing the intervention should not unduly delay or prejudice the

original parties’ rights. Cindy Lozier only seeks copies of discovery. She

will not file claims or assert defenses in this action. The parties, other than

Holzgrafe, did not object to providing her with discovery. Holzgrafe only



3
 Cindy Lozier relies on Wilks v. American Medical Ass’n, 635 F.2d 1295, 1299 (7th Cir. 1980), for
determining whether to allow intervention to modify a protective order. The Wilks decision, however, has
been superseded by the 2000 amendments to Rule 5(d). Fed. Civ. P. 5(d); Bond, 585 F.3d at 1068 n.4.
                                            Page 7 of 9
                         3:18-cv-03077-SEM-TSH # 63               Page 8 of 9




objected to providing discovery materials to Cindy Lozier because she

would not waive service in the State Court Action and would not pay the

$195.00 in service costs. Under Illinois law, defendants who decline to

waive service are not required to reimburse plaintiffs for the costs of

service. 735 ILCS 5/2-313; Ill. Sup. Ct. R. 101(f).4 Should Holzgrafe

prevail in the State Court Action, he may seek recovery of the $195.00 as

part of his costs. See 735 ILCS 5/5-108. Furthermore, Cindy Lozier’s

possible liability for service fees is an issue for the State Court Action. Her

refusal to pay those fees will not prejudice or delay adjudication of the

original parties’ rights in this case.

        Holzgrafe now argues that Cindy Lozier’s motion is premature

because she has indicated that she intends to challenge the state court’s

jurisdiction over her in the State Court Action. Cindy Lozier indicated in her

Motion for Extension of Time that she wanted to review the discovery

materials from this case to respond to the State Court Action Complaint.

Illinois allows defendants to file motions to dismiss based on matters

outside the pleadings. 735 ILCS 5/2-619. Cindy Lozier’s request,

therefore, is timely to enable her to determine whether she may seek




4
 The Federal Rules require defendants who decline to waive service to reimburse plaintiffs for service
costs. Fed. R. Civ. P. 4(d)(2). Illinois has no such requirement.
                                            Page 8 of 9
                   3:18-cv-03077-SEM-TSH # 63      Page 9 of 9




dismissal of the State Court Action under § 2-619 based on materials

produced in discovery. The Court, therefore, will allow Cindy Lozier to

intervene.

      As a party, Cindy Lozier is allowed to receive all discovery materials

in this case, including Confidential Information protected by the Protective

Order. Protective Order ¶ 4.a. As a party to this action, Cindy Lozier is

bound by the Protective Order. Cindy Lozier further agrees to be bound by

the terms of the Protective Order. Motion, at 7.

      THEREFORE, IT IS ORDERED that Intervenor Cynthia Lozier a/k/a

Cindy Lozier’s Motion to Intervene to Modify Protective Order is (d/e 61) is

ALLOWED. Intervenor Cynthia Lozier a/k/a Cindy Lozier is allowed to

intervene as a party to this action for the purposes of receiving copies of

materials produced in discovery in this action. As a party, Intervenor

Cynthia Lozier a/k/a Cindy Lozier is a person entitled to receive discovery

materials including Confidential Information subject to the Protective Order.

Intervenor Cynthia Lozier a/k/a Cindy Lozier is also subject the Protective

Order as a party to this action.

ENTER: March 15, 2021

                            s/ Tom Schanzle-Haskins
                            TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE

                                   Page 9 of 9
